



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Kalmocoff,









2005 BCCA
            38




Date: 20050112




Docket: CA031550

Between:

Regina

Appellant

And

James Cameron
      Kalmocoff

Respondent









Before:



The Honourable
            Chief Justice Finch





The Honourable
            Madam Justice Prowse





The Honourable
            Madam Justice Levine




Oral Reasons for Judgment




J. Duncan



Counsel for the Appellant





K. Redmond



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





12 January 2005







[1]

FINCH
        C.J.B.C.
:  The Crown appeals a sentence ordering
        a custodial sentence and a conditional sentenced to be served concurrently,
        because the order did not conform to the provisions of Section 742.7
        (1) of the
Criminal Code
which says that a conditional
        sentence, if imposed in conjunction with a sentence for another offence,
        must be suspended until any period of imprisonment for the other offence
        has been served.  The sentence as pronounced was not lawful.

[2]

Accordingly,
      I would grant leave to appeal, and I would allow the appeal in the terms
      sought by the Crown, namely that on Count 1, a sentence of six months incarceration
      as ordered by the sentencing judge, but then on Count 2, the conditional
      sentence of 18 months less a day be served consecutive to the sentence
      on Count 1, on the same terms and conditions as ordered by the sentencing
      judge.

[3]

PROWSE
        J.A.
:  I agree

[4]

LEVINE
        J.A.
I agree

[5]

FINCH
        C.J.B.C.
:  So ordered.



The Honourable Chief Justice Finch


